                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



JUAN VALENZUELA,                          No. CV 10-2428-DSF (DFM)

          Petitioner,                     Order Accepting Report and
                                          Recommendation of United States
             v.                           Magistrate Judge

L SMALL, Warden,

          Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Final Report and Recommendation of the
United States Magistrate Judge. Further, the Court has engaged in a de novo
review of those portions of the Final Report and Recommendation to which
objections have been made. The Court accepts the report, findings, and
recommendations of the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered denying the
Petition on the merits and dismissing this action with prejudice.


DATED: June 14, 2019

                                     Honorable Dale S. Fischer
                                     UNITED STATES DISTRICT JUDGE
